 



EXHIBIT 10.31

AMENDMENT NO. 1 TO
CONVERTIBLE PROMISSORY NOTE

      THIS AMENDMENT NO. 1 TO CONVERTIBLE PROMISSORY NOTE DATED APRIL 8, 2005
(this “Amendment”) is entered into as of June 21, 2005, by and between Finisar
Corporation, a Delaware corporation (the “Company”), and Steven Bucher
(“Holder”).

RECITALS

      A. The parties hereto, I-Robot Acquisition Corp, a Minnesota corporation
and a wholly-owned subsidiary of the Company (“Sub”), and I-TECH CORP., a
Minnesota corporation (“I-TECH”), entered into an Agreement and Plan of Merger
dated April 7, 2005 (the “Merger Agreement”), pursuant to which Sub was merged
with and into I-TECH, with I-TECH surviving as a wholly-owned subsidiary of the
Company;

      B. In connection with the transactions contemplated by the Merger
Agreement, the Company issued to Holder a Convertible Promissory Note dated
April 8, 2005 (the “Note”), pursuant to which the Company promised to pay Holder
the principal sum of $11,061,000, together with interest on the outstanding
principal balance of the Note at a rate of 3.35% per annum;

      C. On May 12, 2005, $4,507,077.45, the Initial Conversion Amount (as
defined in the Note), and accrued interest outstanding as of that date was
converted into 3,652,756 shares of the Company’s common stock;

      D. Pursuant to Section 3.1(b) of the Note, the Holder has the right to
select up to two (2) Subsequent Conversion Events (as defined in the Note) prior
to September 12, 2005 on which to convert the remaining principal balance
outstanding under the Note into shares of the Company’s common stock;

      E. Pursuant to Section 5 of the Note, the Note may only be amended or
modified by written instruments signed by the Company and Holder; and

      F. The parties hereto desire to amend Section 3.1(b) of the Note to
provide that the Holder can select up to five (5) Subsequent Conversion Events.

      NOW, THEREFORE, in consideration of the promises and mutual covenants
herein contained, the parties agree as follows:

      1. Definitions. Unless otherwise defined or specified in this Amendment,
all capitalized terms used herein will have the meanings set forth in the Note.

      2. Amendment to Section 3.1(b) of the Note. Section 3.1(b) of the Note is
amended and restated in its entirety to read as follows:

            “(b) The remaining principal balance, if any, outstanding under this
Note after the Initial Conversion Event (the “Remaining Principal Balance”)
shall be converted into that

1



--------------------------------------------------------------------------------



 



number of shares of Common Stock determined in accordance with Section 3.2 below
on any of five (5) days determined by the Holder (each of which, a “Subsequent
Conversion Event” and, together with the Initial Conversion Event, each a
“Conversion Event”). The Holder shall give written notice to the Company of its
election to convert additional shares of Finisar Common Stock on a Subsequent
Conversion Event. Should any portion of the Remaining Principal Balance remain
outstanding as of the date that is four (4) months after the Initial Conversion
Event, the entire Remaining Principal Balance shall be automatically converted
into shares of Finisar Common Stock as of such date.”

      3. Continued Effect. Except as otherwise expressly provided herein, the
Note will continue in full force and effect in accordance with its terms.

      4. Remaining Subsequent Conversion Events. On June 2, 2005, the Holder
notified the Company of his election to convert $1,777,376.99 in principal, plus
accrued interest outstanding as of that date, into Common Stock, and the Company
issued 1,500,007 shares of Common Stock to the Holder pursuant to such
conversion. As of the date of this Amendment, the remaining principal balance
outstanding under the Note is $4,776,545.56 and the Holder has the right to
select up to four (4) Subsequent Conversion Events.

      5. Miscellaneous.

            (a) Counterparts. This Amendment may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which shall
constitute one and the same document.

            (b) Governing Law. This Amendment, any dispute arising under or
which is related to this Amendment (whether in contract, tort or otherwise), and
the validity, performance and interpretation of this Amendment shall be governed
by and construed in all respects under, the laws of the United States of America
and the State of California without giving effect to its conflicts of law
principles.

            (c) Entire Agreement. This Amendment constitutes the full and entire
understanding and agreement among the parties with regard to the subject matter
hereof and supersedes all prior written and oral agreements, representations and
commitments, if any, among the parties with respect to such subject matter.

[Remainder of the Page Intentionally Left Blank]

2



--------------------------------------------------------------------------------



 



      IN WITNESS WHEREOF, the Holder has signed this Amendment and the Company
has caused this Amendment to be signed by its authorized representative.

         
STEVEN BUCHER
  FINISAR CORPORATION
 
       
 
       
/s/ Steven Bucher
  By:   /s/ Jerry S. Rawls
 
       
 
       

  Name:   Jerry S. Rawls

       
 
       

  Title:   President and Chief Executive Officer

       

3